Name: Commission Regulation (EEC) No 1840/82 of 8 July 1982 amending Regulation (EEC) No 2235/81 on a standing invitation to tender as regards the time limits for the submission of tenders for the export of raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/34 Official Journal of the European Communities 9. 7. 82 COMMISSION REGULATION (EEC) No 1840/82 of 8 July 1982 amending Regulation (EEC) No 2235/81 on a standing invitation to tender as regards the time limits for the submission of tenders for the export of raw sugar Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regula ­ tion (EEC) No 606/82 (2), and in particular Articles 13 (2), 18 (5) and 19 (7) thereof, Having regard to Council Regulation (EEC) No 608/72 of 23 March 1972 laying down rules to be applied in cases of considerable price rises on the world sugar market (3), and in particular Article 1 ( 1 ) thereof, Whereas, pursuant to Commission Regulation (EEC) No 2235/81 of 31 July 1981 on a standing invitation to tender in order to determine levies and/or refunds on exports of raw sugar (4), as last amended by Regula ­ tion (EEC) No 722/82 (*), the Member States have been issuing partial invitations to tender for exports of raw sugar ; whereas for administrative reasons the dates of certain partial invitations to tender should be changed ; The following fourth subparagraph shall be added to Article 4 (3) of Regulation (EEC) No 2235/81 : 'By way of derogation from paragraph 2 (b), the period for submitting tenders which was to end on Wednesday, 14 and 21 July 1982, shall end on Tuesday 13 and 20 July 1982, respectively, at 10.30 a.m.' Article 2 This Regulation shall enter into force on 9 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 74, 18 . 3 . 1982, p. 1 . 3) OJ No L 75, 28 . 3 . 1972, p . 5 . (4) OJ No L 218 , 4. 8 . 1981 , p . 19 . (*) OJ No L 85, 31 . 3 . 1982, p . 5 .